    Case 20-10009-SMT   Doc 15    Filed 06/23/20 Entered 06/23/20 11:20:31   Desc Main
                                 Document Page 1 of 11
The document below is hereby signed.

Signed: June 22, 2020




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

     In re                                )
                                          )
     JASPREET KAUR ATTARIWALA,            )      Case No. 19-00828
                                          )      (Chapter 13)
                     Debtor.              )
     ____________________________         )
                                          )
     BIOCONVERGENCE LLC d/b/a             )
     SINGOTA SOLUTIONS,                   )
                                          )
                        Plaintiff,        )
                                          )
                  v.                      )      Adversary Proceeding No.
                                          )      20-10009
     JASPREET ATTARIWALA,                 )
                                          )      Not for publication in
                        Defendant.        )      West’s Bankruptcy Reporter.

        MEMORANDUM DECISION AND ORDER RE MOTION FOR DEFAULT JUDGMENT

          The complaint in this adversary proceeding seeks to declare

     that the claims asserted by the plaintiff (“Singota”) in an

     amended complaint filed in a civil action against the debtor in

     the U.S. District Court for the Southern District of Indiana (the

     “District Court”) are nondischargeable under 11 U.S.C.

     § 523(a)(4) as debts “for fraud or defalcation while acting in a

     fiduciary capacity, embezzlement, or larceny.”             The civil action

     claims have also been asserted in the main bankruptcy case by way
Case 20-10009-SMT   Doc 15    Filed 06/23/20 Entered 06/23/20 11:20:31   Desc Main
                             Document Page 2 of 11


of a proof of claim.         The debtor has filed an objection in the

main case to the proof of claim.

      The plaintiff obtained an entry of default against the

debtor in this adversary proceeding and has moved in this

adversary proceeding for a default judgment against the

defendant.   The proposed order Singota submitted with its motion

for default judgment would have decreed that Singota’s damage

claims eventually adjudicated against the debtor in the civil

action or here (or elsewhere) are nondischargeable.               As the court

noted at the scheduling conference of May 13, 2020, the court

could not enter such an order because some of the plaintiff’s

claims are of a dischargeable character.            The District Court

complaint alleges, for example, claims for breach of contract

which, without more, would not be nondischargeable.               The motion

for default judgment fails to identify the claims that Singota

asserts are of a nondischargeable character.             Accordingly, even

though the debtor failed to file an opposition to the motion for

default judgment, I will deny the motion with leave to seek entry

of a default judgment limited to those claims asserted in the

civil action amended complaint that are of a nondischargeable

character.

      The entry of default establishes liability to the extent

well-pled in the complaint, see Flynn v. Old World Plaster, LLC,

741 F.Supp.2d 268, 269–70 (D.D.C. 2010), and precludes a


                                        2
Case 20-10009-SMT   Doc 15    Filed 06/23/20 Entered 06/23/20 11:20:31   Desc Main
                             Document Page 3 of 11


defendant from raising any affirmative defense (such as setoff)

that it would have been required to plead under Fed. R. Civ. P.

8(d).   See Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp.,

973 F.2d 155, 158 (2d Cir. 1992).           However, the defendant is

entitled to contest damages.         Id.; Monge v. Portofino Ristorante,

751 F. Supp. 2d 789, 795 (D. Md. 2010).

      The entry of default against the debtor in this adversary

proceeding establishes liability for any debts of a

nondischargeable character established by well-pled facts.

However, the motion for default judgment failed to identify which

claims Singota believes are of a nondischargeable character.                 The

debtor and the court are entitled to have Singota make clear what

claims it asserts are of a nondischargeable character.

Here, the debtor’s attorney has now entered an appearance in this

adversary proceeding, and I will permit the debtor (1) to contest

the extent to which the adversary proceeding complaint and the

civil action amended complaint appended thereto plead claims of a

nondischargeable character, and (2) to participate with respect

to the issue of damages.

      However, Singota has filed a motion in the main case for

relief from the automatic stay to permit it to resume pursuit in

the Southern District of Indiana civil action of its claims

asserted by the District Court complaint.            At the scheduling

conference of May 13, 2020, I assumed that Singota prefers to


                                        3
Case 20-10009-SMT   Doc 15    Filed 06/23/20 Entered 06/23/20 11:20:31   Desc Main
                             Document Page 4 of 11


proceed with the litigation in the civil action (if it is granted

relief from the automatic stay).            Even if the court denies the

motion for relief from the automatic stay, Singota may prefer to

try both dischargeable and nondischargeable claims together

incident to litigation of the objection to its proof of claim.

However, it is free to request that a damages hearing be set to

enter a default judgment against the debtor regarding its claims

of a nondischargeable character.            Contrary to my note in the

Scheduling Conference Minutes (Dkt. No. 12) that the

determination of nondischargeability would await the adjudication

of the claims against the debtor in the civil action or via

litigation of the objection to Singota’s proof of claim (or via

litigation elsewhere), Singota is free to proceed by way of a

motion for default judgment to seek a judgment fixing the amount

of any identified nondischargeable claims.

      At a hearing of June 18, 2020, in the main case on the

motion for relief from the automatic stay the debtor’s attorney

indicated that the debtor would not be able to afford to defend

in the civil action and to travel to Indiana to participate in

the litigation, as opposed to litigating her objection to

Singota’s proof of claim in this court.            She fears that a

judgment would likely be entered against her by way of default in

the civil action without her participating.             At least as to

claims of a nondischargeable character, the debtor’s default


                                        4
Case 20-10009-SMT   Doc 15    Filed 06/23/20 Entered 06/23/20 11:20:31   Desc Main
                             Document Page 5 of 11


already establishes liability for any claims of a

nondischargeable character pled by well-pled facts.               Damages

could be decided in this adversary proceeding by way default

procedures, with the debtor free to participate regarding the

question of damages.

      My own review of the civil action amended complaint suggests

that the civil action amended complaint pleads some claims that

are of a nondischargeable character, and others that are not.

Singota has not addressed how its allegations establish a claim

for “fraud or defalcation while acting in a fiduciary capacity”

within the meaning of § 523(a)(4), but it appears that its

allegations may establish certain claims for embezzlement or

larceny.

      Breach of Fiduciary Duty.         The District Court complaint

alleged claims for “breach of fiduciary duty/duty of loyalty.”

That complaint alleges only in conclusory terms that there was a

breach of fiduciary duty, by alleging:

           116. Based upon her employment with the Company,
      Attariwala owed a fiduciary duty and duty of loyalty to
      the Company.

           117. Attariwala breached her duty by taking and
      using the Company's proprietary and confidential
      information for the benefit of Attariwala.

The plaintiff has not briefed how mere employment could be viewed

as establishing, as a well-pled fact that could be treated as

admitted for purposes of a default judgment, that the debtor


                                        5
Case 20-10009-SMT    Doc 15    Filed 06/23/20 Entered 06/23/20 11:20:31   Desc Main
                              Document Page 6 of 11


acted in a “fiduciary capacity” within the meaning of

§ 523(a)(4).    However, Singota is free to file an amended motion

for default judgment contending that its civil action amended

complaint does establish that the debtor committed fraud or

defalcation while acting in a fiduciary capacity.

      Embezzlement or Larceny.          Embezzlement entails (1)

entrustment to the debtor of (2) property (3) of another (4)

which the debtor appropriates for his or her own use (5) with

intent to defraud.       Moonan v. Bevilacqua (In re Bevilacqua), 53

B.R. 331, 333–34 (Bankr. S.D.N.Y. 1985).             Larceny is the (1)

wrongful taking of (2) property (3) of another (4) without the

owner's consent (5) with the intent to convert the property.

Great American Insurance Co. v. Graziano (In re Graziano), 35

B.R. 589, 594 (Bankr. E.D.N.Y. 1983).             Default judgment is

appropriate only if there are well-pled facts establishing that

the taking of property was fraudulent.             See Matter of Miller, 156

F.3d 598, 603 (5th Cir. 1998), addressing nondischargeability for

an embezzlement claim, holding that embezzlement requires

fraudulent intent in the sense of knowing that the taking was

wrongful, and stating that “[o]ne can wrongfully appropriate a

trade secret while acting under an erroneous belief of

entitlement.”       See also In re Palladino, 560 B.R. 608, 628

(Bankr. D. Mass. 2016) (larceny requires a fraudulent intent).

      Did the District Court complaint (incorporated into


                                         6
Case 20-10009-SMT   Doc 15    Filed 06/23/20 Entered 06/23/20 11:20:31   Desc Main
                             Document Page 7 of 11


Singota’s nondischargeability complaint) allege fraudulent intent

with respect to the debtor’s wrongfully taking property?                 The

District Court complaint includes these allegations:

           107. Defendants were and are aware of the
      confidential and proprietary nature of the Company's
      confidential information, and of Attariwala's duty not to
      use such information for her own benefit, or for the
      benefit of any person or entity other than the Company.
           108. Defendants willfully, wrongfully, and
      maliciously misappropriated the Company's confidential
      information.
           *    *     *
           113. The conduct of Defendants, and those acting in
      concert with them, was and is willful, malicious, and
      done in conscious disregard of the Company's rights,
      entitling the Company to exemplary damages and attorney's
      fees and costs in an amount to be proven at trial.
           *    *     *
           147. Defendants have asserted unauthorized control
      over the Company's property with the intent to deprive
      the Company of their value, thereby committing theft as
      set forth in Indiana Code§ 35-43-4-2.1

Singota is free to file an amended motion for default judgment

contending that those allegations establish that the debtor

embezzled trade secrets and other property or took them by

larceny such that claims based on those allegations are

nondischargeable under 11 U.S.C. § 523(a)(4).

      In that regard, the motion for default judgment does not

address the issue of which items of misappropriated “Confidential


      1
        The civil action amended complaint is replete with
earlier allegations concerning misappropriation of specific trade
secrets, Confidential Information and Protected Information as
those terms are defined elsewhere in the amended complaint. Of
course, any misappropriation of any such item might be
embezzlement or larceny only if the particular item constituted
property.

                                        7
Case 20-10009-SMT   Doc 15    Filed 06/23/20 Entered 06/23/20 11:20:31   Desc Main
                             Document Page 8 of 11


Information” and “Protected Information” constitute property for

which misappropriation may constitute embezzlement or larceny.

According to the civil action amended complaint, Confidential

Information means “any proprietary, confidential, or

company-sensitive information and materials which are the

property of or relate to the Company or business of the Company”

and includes:

      (i) trade secrets, (ii) the names and addresses of the
      Company's past, present or prospective contributors,
      beneficiaries or business contacts, and all information
      relating to such contributors, beneficiaries, or business
      contacts, regardless of whether such information was
      supplied or produced by the Company or such contributors,
      beneficiaries,    or   business   contacts;   and   (iii)
      information    concerning   the   Company's   affiliates,
      financing    sources,   profits,    revenues,   financial
      condition, fund raising activity, and investment
      activity, business strategies, and software used by the
      Company and associated layouts, templates, processes,
      documentation, databases, designs and techniques.

Protected Information means “confidential and proprietary

information and trade secrets.”

      A trade secret can be property, but is, for example,

information concerning Singota’s affiliates property?               Taking

such information and misusing it might injure Singota, and such

conduct might be a willful and malicious infliction of injury on

Singota, but 11 U.S.C. § 523(a)(6) does not apply in this Chapter

13 case.

      If the allegations do establish liability on claims of a

nondischargeable character, the court would still need to hear


                                        8
Case 20-10009-SMT   Doc 15    Filed 06/23/20 Entered 06/23/20 11:20:31   Desc Main
                             Document Page 9 of 11


evidence establishing the extent of damages owed (including, for

example, attorney’s fees incurred in seeking injunctive relief as

to trade secrets and any damages for lost profits arising from

the appropriation of the trade secrets).

      If Singota is granted relief from the automatic stay, and

the District Court decides the claims against the debtor in the

civil action, this court would not need to determine the amount

of damages if the District Court judgment is entitled to

preclusive effect establishing the amount of claims of a

nondischargeable character.         The parties may wish to attempt to

assure that any jury verdict in the civil action in Singota’s

favor has the disposition of the claims framed in a way that the

District Court judgment will be entitled to binding effect by way

principles of issue preclusion (collateral estoppel) and claim

preclusion (res judicata), with damages for claims of a

nondischargeable character distinguished from damages of claims

of a dischargeable character.

      However, Singota could elect to proceed to have this court

determine damages on any nondischargeable claims pursuant to a

motion for default judgment.         Finding the amount owed for a

nondischargeable debt is viewed by most courts of appeals as a

“core proceeding” as an incident of the core proceeding to

determine the existence of a nondischargeable debt.               See Morrison

v. W. Builders of Amarillo, Inc. (In re Morrison), 555 F.3d 473,


                                        9
Case 20-10009-SMT   Doc 15    Filed 06/23/20 Entered 06/23/20 11:20:31   Desc Main
                             Document Page 10 of 11


478 (5th Cir. 2009).         But see Siragusa v. Collazo (In re

Collazo), 817 F.3d 1047, 1053–54 (7th Cir. 2016) (treating claim

as only falling within “related to” authority, thus requiring

consent of the parties to adjudication by the bankruptcy court or

the bankruptcy court’s issuance of a proposed ruling for de novo

review by the district court).2          The debtor has objected to

Singota’s proof of claim, and this court clearly has the

authority to determine the amount of the debt under 28 U.S.C.

§ 157(b)(2)(B).     Accordingly, it is not necessary to decide the

issue of whether entry of a monetary judgment on a

nondischargeable claim owed to Singota would be a core proceeding

if no proof of claim had been filed.            With a proof of claim

having been filed, and the debtor having objected to the claim,

the court has authority to enter a monetary judgment for any

nondischargeable debt owed Singota as a core proceeding.                 See

Atassi v. McLaren (In re McLaren), 990 F.2d 850, 853 (6th Cir.

1993) (bankruptcy court had authority to enter monetary judgment


      2
        The court in In re Collazo failed to acknowledge its
prior decision in N.I.S. Corp. v. Hallahan (In re Hallahan ), 936
F.2d 1496 (7th Cir. 1991), in which it upheld a bankruptcy
court’s entry of a monetary judgment in a dischargeability
proceeding, reasoning that “allowing the bankruptcy judge to
settle both the dischargeability of the debt and the amount of
the money judgment accords with the ‘rule generally followed by
courts of equity that having jurisdiction of the parties to
controversies brought before them, they will decide all matters
in dispute and decree complete relief.’” (quoting Alexander v.
Hillman, 296 U.S. 222, 242 (1935)). Hallahan also held that the
proceeding was an equitable proceeding such that the debtor was
not entitled to a jury trial.

                                        10
Case 20-10009-SMT                                                                                    Doc 15           Filed 06/23/20 Entered 06/23/20 11:20:31   Desc Main
                                                                                                                     Document Page 11 of 11


regarding nondischargeable debt when it had authority to

determine under 28 U.S.C. § 157(b)(2)(B) the “allowance or

disallowance of claims against the estate” as a core proceeding).

See also Porges v. Gruntal & Co. (In re Porges), 44 F.3d 159, 164

(2d Cir. 1995) (the entry of a money judgment                                                                                                      after ruling on

objection to claim and allowing claim “finds support in the

bankruptcy court's inherent equitable powers”).

                              It is thus

                              ORDERED that the motion for default judgment is denied with

Singota granted leave to file an amended motion for default

judgment identifying the particular claims asserted in its

complaint in this adversary proceeding and in the civil action

amended complaint appended thereto that it asserts are

nondischargeable claims, and requesting the court to fix the

amount of damages if the amount of damages has not been fixed in

other proceedings.                                                                                                 It is further

                              ORDERED that a further scheduling conference will not be

held in this proceeding pending Singota’s deciding how it wishes

to proceed.

                                                                                                                                          [Signed and dated above.]

Copies to: All counsel of record; Chapter 13 trustee.




R:\Common\TeelSM\Judge Temp Docs\Bioconvergence v. Attariwala - Mem Decs re Initial Mtn for Default Judgment.wpd
                                                                                                                                11
